MURDOCK, Judge,
dissenting.
I disagree with Judge Pittman’s conclusion that “the apparent intent of the drafters of [Rule 60(b), Ala. R. Civ. P.,] was to limit the availability of such ‘independent actions’ to courts other than the court that originally rendered the judgment.” 944 So.2d at 968 (Pittman, J., concurring specially). Because I believe that the proceeding initiated in this case was an independent action for which relief has been granted, I conclude that it is an appealable judgment. I therefore respectfully dissent from the main opinion’s conclusion that this appeal should be dismissed.